

115 HRES 1033 IH: Recognizing the importance of access to comprehensive, high-quality, life-affirming medical care for women of all ages.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1033IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Biggs submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of access to comprehensive, high-quality, life-affirming medical care
			 for women of all ages.
	
 Whereas women of all ages should have access to comprehensive, convenient, compassionate, life-affirming, high-quality medical services;
 Whereas all women should feel empowered and equipped with the knowledge to listen to their body and advocate for their health;
 Whereas health care for women should emphasize the whole woman, including her physical, mental, and spiritual wellness;
 Whereas health care for women should also address the needs of men, families, and communities as they relate to women’s health care;
 Whereas health care centers should include access to social services that empower women to care for their health;
 Whereas Pro Women’s Healthcare Centers is a consortium of centers that serves as an example of the high-quality, comprehensive, life-affirming care that women deserve;
 Whereas every Pro Women’s Healthcare Center-certified clinic has a licensed medical professional; Whereas every Pro Women’s Healthcare Center offers comprehensive health services, including well-woman exams, sexually transmitted disease testing and treatment, breast exams, pregnancy testing, prenatal and pregnancy care, miscarriage support, fertility awareness instruction, infertility consultation, and onsite or nearby, direct referrals for material, emotional, practical, and spiritual resources; and
 Whereas Pro Women’s Healthcare Centers has certified health care centers nationwide that meet its standards for high-quality, life-affirming care and continue to do so: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its support for women nationwide to have access to comprehensive, convenient, compassionate, life-affirming, high-quality health care; and
 (2)recognizes the high standards established by Pro Women’s Healthcare Centers consortium as standards worth implementing nationwide.
			